                                     RIDER



1. Tres Construction LLC
   20-62 26th St.
   Astoria, New York, 11105


2. George Kalergios
   15 Center Drive
   Malba, New York


3. Tres Construction Building Inc.
   20-62 26th St.
   Astoria, New York, 11105


4. Tres Construction Partners Inc.
   20-62 26th St.
   Astoria, New York 11105


5. Tres Construction Firm Inc.
   2409 31st St.
   Astoria, New York, 11105


6.    31-18 24th Avenue LLC
     15 Center Drive
     Malba, New York 11357


7. Kalergios Family LLC
   15 Center Drive
   Malba, New York 11357


8. Zeus Waste Management, Inc.
   15 Center Drive
   Malba, New York 11357.
